SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

726
CA 12-01831
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JEAN JOHNSON, INDIVIDUALLY AND AS PARENT AND
NATURAL GUARDIAN OF MICHAEL STACHEWICZ, III,
PLAINTIFF-APPELLANT,

                     V                                           ORDER

JOHN G. MANNA AND ROBERTA S. MANNA,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


LAW OFFICES OF EUGENE C. TENNEY, BUFFALO (NATHAN C. DOCTOR OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered December 9, 2011. The order,
insofar as appealed from, denied the motion of plaintiff for partial
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 28, 2013                        Frances E. Cafarell
                                                Clerk of the Court